Exhibit 10.5

AMENDED AND RESTATED UNITED STATES TAX AGREEMENT

for

NCL CORPORATION LTD.

This AMENDED AND RESTATED UNITED STATES TAX AGREEMENT (this “Agreement”) of NCL
Corporation Ltd., a company organized under the laws of Bermuda (the “Company”),
is made effective as of January 24, 2013, by Norwegian Cruise Line Holdings
Ltd., a company organized under the laws of Bermuda (the “Principal Member) and
the members of the Company as set forth on the Member Schedule (collectively the
“Members” and each a “Member”).

1. Organizational Matters

(a) This Agreement was originally entered into January 7, 2008 by NCL Investment
II Ltd., a company organized under the laws of the Cayman Islands (“NCL
Investment II”), NCL Investment Ltd., a company organized under the laws of
Bermuda (“NCL Investment”), Star NCLC Holdings Ltd., a company organized under
the laws of Bermuda (“Star NCLC Holdings”) (collectively the “Original Members”
and each an “Original Member”).

(b) On January 24, 2013, the Original Members transferred all of their shares of
common stock of the Company to the Principal Member in exchange for ordinary
shares of the Principal Member (the “Reorganization”) in connection with the
initial public offering of the Principal Member.

(c) Immediately prior to the Reorganization, each of the Members listed on the
Member Schedule, other than the Principal Member, owned “profits units” in the
Company. Immediately before and in connection with the Reorganization, the
Company revalued the property of the Company to its fair market value in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and adjusted
the Capital Accounts of the Members in accordance with Treasury Regulation
Sections 1.704-1(b)(2)(iv)(f) and (g).

(d) Immediately following the revaluation described above in Section 1(c), the
Members each had a capital interest in the Company. Each Member’s capital
interest in the Company shall be reflected by the Capital Account, Units and
Membership Percentages in the Company as set forth next to each such Member’s
name on the Member Schedule.

2. Partnership Treatment.

(a) It is the intent of the Members for the Company to be treated as a
partnership for U.S. federal, state and local income tax purposes and for each
of the Members to be treated as partners in such partnership.

(b) No party to this Agreement shall make any election or otherwise cause the
Company to cease being treated as a partnership for U.S. federal, state or local
income tax purposes.

 

1



--------------------------------------------------------------------------------

(c) This agreement together with the Exchange Agreement and each Award Notice
shall constitute the partnership agreement of the Company within the meaning of
Section 761(c) of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulation Section 1.704-1(b)(2)(ii)(h).

3. Distributions

(a) Generally. The Principal Member may cause, in its sole and absolute
discretion, the Company to distribute cash to the Members. Any distributions to
the Members pursuant to this Section 3(a) shall be made to the Members pro rata
in accordance with their Membership Percentages.

(b) Tax Distributions.

(i) To the extent funds are legally available therefor, the Company shall make
distributions of cash to the Members at such times as may be required so as to
enable the Members to pay their quarterly estimated United States federal income
taxes related solely to their allocable share of the net taxable income and gain
allocated to them for the prior quarterly period. The tax distributions to each
Member shall be equal to the sum of (A) the amount of income taxable in the U.S.
allocated to such Member for the prior quarterly period, multiplied by
(B) (1) in the case of an individual, the highest applicable Federal and state
income tax rate applicable to a resident of Florida, and (2) in the case of the
Principal Member, the highest income tax rate applicable to the Principal
Member, in each case, as determined in the sole discretion of the Company (the
“Tax Distributions”). The Tax Distribution shall be increased by any Taxes
payable by a Member in any state other than Florida solely with respect to
income allocated to such Member by the Company, as determined in the sole
discretion of the Company.

(ii) Any Non Pro Rata Tax Distributions made to a Member, other than the
Principal Member, pursuant to Section 3(b)(i) shall reduce the amount otherwise
distributable to such Member pursuant to Section 3(a). A “Non Pro Rata Tax
Distribution” shall mean, with respect to each Member other than the Principal
Member, the excess of the amount of Tax Distributions received by such other
Member, on a per Unit basis, over the corresponding Tax Distributions received,
if any, by the Principal Member, on a per Unit basis.

(iii) If, at the time a Member elects to exchange any Vested Units pursuant to
the Exchange Agreement, such Member has received a Non Pro Rata Tax Distribution
with respect to such Vested Units that has not previously reduced an amount
otherwise distributable to such Member pursuant to Section 3(a) with respect to
such Vested Units, then (A) the amount of cash or NCLH Shares delivered to such
Member shall be reduced by an amount equal to the unrecovered Non Pro Rata Tax
Distribution with respect to such Vested Units (in the case of NCLH Shares based
on the fair market value of the NCLH Shares on the date of the exchange), or
(B) if such Member is delivered solely NCLH Shares, then such Member shall pay
to the Company an amount equal to any unrecovered Non Pro Rata Tax Distribution
with respect to such Vested Units within twenty (20) days of the receipt of such
NCLH Shares.

 

2



--------------------------------------------------------------------------------

(iv) It is the intent of the Parties that the amount of offset or obligation for
repayment by a Member other than the Principal Member pursuant to Sections
3(b)(ii) and (iii) shall be limited to the amount of Non Pro Rata Tax
Distributions received by such other Member, determined on a Unit by Unit basis,
and such provisions shall be interpreted in a manner consistent therewith.

(v) Notwithstanding the foregoing, the Company shall not make any Tax
Distributions if such Tax Distributions would be prohibited by applicable law or
would cause a breach of any material debt agreement of the Company.

(c) Withholding. Each Member acknowledges and agrees that to the extent required
under applicable law, the Company may withhold a portion of any distribution
made hereunder in order to comply with such applicable law, and each Member
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and comply with any applicable law. Any amount distributed under
Section 3(a) shall be net of any withholding tax required to be withheld with
respect to such distribution. Any amounts withheld or paid shall be deemed
actually distributed to such Member for all purposes of this Agreement.

(d) Unvested Units. If at the time any distribution (other than a Tax
Distribution) is to be made in respect of any Unit pursuant to Section 3(a)
while such Unit is an Unvested Unit, then the amount of such distribution shall
be withheld from the holder of such Unvested Unit until the earlier to occur of
(i) the time at which such Unvested Unit becomes a Vested Unit whereupon the
amount so withheld (less any unrecovered Non Pro Rata Tax Distributions
previously distributed to such Member with respect to such Vested Unit) shall be
promptly paid by the Company to such holder without interest and (ii) the time
at which such Unvested Unit is no longer eligible for vesting, whereupon the
amount so withheld shall, at the sole discretion of the Principal Member, be
distributed to the other Members pursuant to Section 3(a) or retained by the
Company and held or used for any purpose, as the Principal Member may direct.
Distributions withheld from a holder pursuant to this Section 3(d) will
nonetheless be deemed to have been received by such holder for purposes of
Section 3(a).

4. Capital Accounts. Solely for United States federal, state and local income
tax purposes, each Member shall have a capital account (a “Capital Account”)
determined and maintained in accordance with Section 704 of the Code and the
Treasury Regulations promulgated thereunder. The Capital Accounts of each Member
as of the date of this Agreement shall be as set forth on the Member Schedule.

5. Allocation

(a) Allocation of Profits and Losses. Except as otherwise provided in this
Section 5, the Company’s income, gain, profits, losses, deductions and credits
shall be allocated to the Members pro rata in accordance with their Membership
Percentages.

 

3



--------------------------------------------------------------------------------

(b) Adjustment of Loss Allocations. If the amount of loss for any fiscal year
that otherwise would be allocated to a Member under Section 5(a) or this
Section 5(b) would cause or increase a deficit balance in the Capital Account of
such Member as of the last day of the fiscal year (after all other allocations
have been made pursuant to this Section 5), then such member shall be allocated
the amount of losses that does not cause or increase such deficit in the
Member’s Capital Account, and the remainder of such losses that would have been
allocated to such Member shall be allocated to the other Members in proportion
to their Membership Percentages. To the extent any loss is allocated on a non
pro rata basis with respect to all of the Members, then, prior to any
allocations of income or gain pursuant to Section 5(a), an amount of income or
gain shall be allocated on a pro rata basis based on the amount of loss
previously allocated to the Members who have been allocated a loss pursuant to
this Section 5(b) until the amount of such income or gain allocated to such
Members equals the amount of loss previously allocated.

(c) Regulatory Allocations. Notwithstanding any other provision of this
Agreement to the contrary, in order to comply with tax rules set forth in the
Code and the Treasury Regulations, any special allocations required to be made
pursuant to the Treasury Regulations under Section 704(b) of the Code, including
those related to “minimum gain chargebacks” and “qualified income offsets” (the
“Regulatory Allocations”) shall be made prior to the allocations set forth
herein in accordance with the provisions set forth in such Treasury Regulations.
The Regulatory Allocations are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 5(c). Therefore,
notwithstanding any other provision of this Section 5 (other than the Regulatory
Allocations), the Company shall make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of the Agreement.

(d) Tax Allocations.

(i) Except as set forth in Sections 5(d)(ii), allocations for tax purposes of
items of income, gain, loss and deduction, and credits shall be made in the same
manner as allocations as set forth in Sections 5(a) through (c). Allocations
pursuant to this Section 5(d)(i) are solely for purposes of U.S. federal and
state income taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or distributions pursuant to any
provision of this Agreement.

(ii) In the event that the book value, as determined in the sole discretion of
the Principal Member, of an item of Company property differs from its tax basis,
allocations of depreciation, depletion, amortization, gain and loss with respect
to such property will be made for federal income tax purposes in a manner that
takes account of the variation between the tax basis and such book

 

4



--------------------------------------------------------------------------------

value of such property in accordance with Section 704(c)(1)(A) of the Code and
Treasury Regulations Section 1.704-1(b)(4)(i). The Tax Matters Partner, in its
sole discretion, may elect any permissible method for making such allocations.

(e) Adjustments. If the Tax Matters Partner determines that the Code or any
Treasury Regulations require allocations of items of income, gain, profits,
loss, deduction or credit different from those set forth in this Section 5, the
Tax Matters Partner is hereby authorized to make new allocations in reliance on
the Code and such Treasury Regulations, and no such new allocations will give
rise to any claim or cause of action by any Member.

6. Administrative Matters.

(a) The fiscal year of the Company for accounting and tax purposes shall begin
on January 1 and end on December 31 of each year, except for the short taxable
years in the years of the Company’s formation and termination as a partnership
and as otherwise required by the Code.

(b) The Company shall cause to be prepared and timely filed all U.S. federal,
state and local tax returns for the Company that are required to be filed and
shall cause the timely provision to each Member of a Form K-1 or other similar
form reasonably required for the Member to effect United States federal, state
or local income tax return filings pursuant to the Code and any other document
required for purposes of effecting a United States federal, state or local
income tax return filing. The Members will provide such forms, information or
certifications as are reasonably requested by the Company in order for the
Company to comply with any tax or regulatory filing or withholding requirements.
All of the Members shall file all tax returns and related documents consistent
with the Form K-1 and information provided by the Company.

(c) The Principal Member shall act as the “Tax Matters Partner” as defined in
Section 6231 of the Code and shall make such elections, in its sole discretion,
under the Code and other relevant tax laws as to the treatment of items of the
Company income, gain, loss, deduction and credit, and as to all other relevant
matters, as the Tax Matters Partner deems necessary or appropriate.

7. Additional Members. The Company shall not permit any new Members after the
date of this Agreement without the prior written consent of the Principal Member
(which consent shall be within the sole discretion of the Principal Member);
provided, however, the Principal Member may receive additional Units in
connection with the transfer of NCLH Shares to the Company pursuant to the
Exchange Agreement.

8. Restrictions on Transfers. No Member may transfer any interest in the Company
without the prior written consent by the Principal Member, which consent shall
be in the sole discretion of the Principal Member.

9. Severability. If any provision of this Agreement shall be determined to be
illegal or unenforceable by any court of law, the remaining provisions shall be
severable and enforceable in accordance with their terms.

 

5



--------------------------------------------------------------------------------

10. Amendments. Except as otherwise provided in this Agreement, this Agreement
may be amended only by the Principal Member in its sole and absolute discretion.

11. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware.

12. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile transmission, with the effect as if all parties had
signed the same document. All counterparts shall be construed together and shall
constitute one instrument.

13. Definitions

(a) “Award Notices” means the Award Notices entered into by the Members and the
Company pursuant to which such Units were acquired by the initial holders
thereof or any other document governing the vesting of such Units.

(b) “Exchange Agreement” shall mean that NCL Corporation Ltd. Exchange Agreement
dated as of January 24, 2013, which shall be a part of this Agreement and
attached hereto as Annex A.

(c) “Member Schedule” shall mean a schedule held and maintained by the Company
at the offices of the Company reflecting all of the Members and each Member’s
Membership Percentage, Units and Capital Account.

(d) “NCLH Shares” means the ordinary shares of NCLH and any equity securities
issued or issuable in exchange for or with respect to such NCLH Shares (i) by
way of a dividend, split or combination of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation or other
reorganization.

(e) “Unvested Unit” means any Unit that is not a Vested Unit.

(f) “Vested Unit” means any Unit that has vested pursuant to the terms and
conditions of the Award Notice or other document pursuant to which such Units
were acquired by the initial holder thereof or any other document governing the
vesting of such Units.

*****

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

NORWEGIAN CRUISE LINE HOLDINGS LTD. By:  

/s/ Daniel S. Farkas

Name:   Daniel S. Farkas Title:   Senior Vice President,
General Counsel and Secretary



--------------------------------------------------------------------------------

ANNEX A

EXCHANGE AGREEMENT

for

NCL CORPORATION LTD.

This EXCHANGE AGREEMENT (the “Agreement”) of NCL Corporation Ltd, a company
organized under the laws of Bermuda (the “Company”) dated as of January 24,
2013, among the Company, Norwegian Cruise Line Holdings Ltd., a company
organized under the laws of Bermuda (“NCLH”) and the NCLC Unit Holders that are
party to the NCLC Partnership Agreement (as defined herein).

WHEREAS, the parties hereto desire to provide for the exchange of certain NCLC
Vested Units for NCLH Shares, on the terms and subject to the conditions set
forth herein;

WHEREAS, the right to exchange NCLC Vested Units set forth in Section 2.1(a)
below, once exercised, represents a several, and not a joint and several,
obligation of the Company (on a pro rata basis);

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 DEFINITIONS.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Award Notice” means the an Award Notice entered into by a NCLC Unit Holder and
the Company pursuant to which such NCLC Unit was acquired by the initial holder
thereof or any other document governing the vesting of such NCLC Units.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close or other day on which NCLH’s headquarters are closed.

“Code” means the Internal Revenue Code of 1986, as amended.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

 

1



--------------------------------------------------------------------------------

“Exchange Date” means the date upon which an NCLC Unit Holder elects to exchange
its NCLC Vested Units for NCLH Shares in accordance with the terms of this
Agreement; provided that an Exchange Date must be a Business Day.

“Exchange Rate” means the number of NCLH Shares for which an NCLC Unit is
entitled to be exchanged. On the date of this Agreement, the Exchange Rate shall
be 1 NCLC Unit for 1 NCLH Share subject to adjustments as provided in
Section 2.4.

“Insider Trading Policy” means the Insider Trading Policy of NCLH applicable to
the directors and executive officers of NCLH or its manager, as such Insider
Trading Policy may be amended from time to time.

“NCLC Partnership Agreement” means the Amended and Restated United States Tax
Agreement of the Company dated as of the date hereof, as it may be amended,
supplemented or restated from time to time.

“NCLC Units” means Units of the Company.

“Unvested Unit” means any NCLC Unit that is not a Vested NCLC Unit.

“NCLC Vested Unit” means any NCLC Unit that has vested pursuant to the terms and
conditions of the Award Notice or other document pursuant to which such NCLC
Unit was acquired by the initial holder thereof or any other document governing
the vesting of such NCLC Units.

“NCLC Unit Holder” means each Person that is as of the date of this Agreement a
holder of Units of the Company, other than the NCLH.

“NCLH Shareholders’ Agreement” means the Amended and Restated Shareholders’
Agreement of NCLH dated as of the date hereof, as it may be amended,
supplemented or restated from time to time.

“NCLH Shares” means the ordinary shares of NCLH and any equity securities issued
or issuable in exchange for or with respect to such NCLH Shares (i) by way of a
dividend, split or combination of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation or other
reorganization.

“Person” shall be construed broadly and includes any individual, corporation,
partnership, firm, joint venture, limited liability company, estate, trust,
business association, organization, governmental entity or other entity.

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the NCLH to act as registrar and transfer agent
for the NCLH Shares.

 

2



--------------------------------------------------------------------------------

ARTICLE II

EXCHANGE OF NCLC VESTED UNITS

SECTION 2.1 EXCHANGE OF NCLC VESTED UNITS.

(a) Subject to adjustment as provided in this Article II and in Section 3 of the
NCLC Partnership Agreement, each NCLC Unit Holder shall be entitled, on any
Exchange Date, to surrender NCLC Vested Units to the Company in exchange for the
delivery by the Company of, at the election of the Company, either (i) a number
of NCLH Shares equal to the product of such number of NCLC Vested Units
surrendered multiplied by the Exchange Rate, or (ii) an amount in cash equal to
the fair market value of the NCLH Shares such NCLH Unit Holder would have
received if such NCLH Unit Holder received NCLH Shares pursuant to
Section 2.1(a)(i) (such exchange, an “Exchange”).

(b) On the Exchange Date that NCLC Vested Units are surrendered for exchange,
all rights of the exchanging NCLC Unit Holder as holder of such NCLC Vested
Units shall cease, and such exchanging NCLC Unit Holder shall be treated for all
purposes as having become the record holder of such NCLH Shares.

(c) For the avoidance of doubt, any exchange of NCLC Vested Units shall be
subject to the provisions of Section 3 of the NCLC Partnership Agreement.

(d) For the avoidance of doubt, the NCLC Unit Holders shall have no right to
exchange any NCLC Unvested Units.

SECTION 2.2 EXCHANGE PROCEDURES.

(a) An NCLC Unit Holder may exercise the right to exchange NCLC Vested Units as
set forth in Section 2.1(a) above by providing a written notice of exchange to
NCLH, the Demand Parties (as defined in the NCLH Shareholders’ Agreement) and
the Company, substantially in the form of Exhibit A hereto, executed by such
holder or such holder’s duly authorized attorney in respect of the NCLC Vested
Units to be exchanged, and delivered during normal business hours at the
principal executive offices of NCLH;

(i) provided, however, that in the event that either Demand Party submits a
Demand Notice (as defined in the NCLH Shareholders’ Agreement) in accordance
with Section 9(a) of the NCLH Shareholders’ Agreement prior to 5:00 P.M. Eastern
Standard Time on the second full calendar day after receipt of such written
notice of exchange, such NCLC Unit Holder, as well as any other NCLC Unit
Holder, shall not have the right to exchange his, her or its NCLC Vested Units
as set forth in Section 2.1(a) above until the consummation of the applicable
Demand Registration and the termination, expiration or waiver of any related
lock-up agreements or hold-back arrangements entered into in connection
therewith, and

(ii) provided, however, that the limitation set forth in Section 2.2(a)(i) above
shall not apply to, or otherwise limit or restrict, any NCLC Unit Holder’s right
to exchange his, her or its NCLC Vested Units unless the market value of the
NCLH Shares issuable upon exchange of the number of NCLC Vested Units set forth
in the written notice of exchange would exceed $1,000,000 in value, based on the
last reported sale price of NCLH Shares at the time such

 

3



--------------------------------------------------------------------------------

notice is delivered to the Demand Parties. The “last reported sale price” of
NCLH Shares means the closing sale price per share on the last trading date
immediately prior to the date upon which a written notice of exchange is
received from an NCLC Unit Holder, as such closing sale price is reported on the
principal U.S. securities exchange on which NCLH Shares are traded (or, if such
closing sale price is not so reported, the last reported sale price will be as
otherwise reasonably determined by NCLH). The last reported sale price will be
determined without reference to after-hours or extended market trading.

(b) As promptly as practicable following the surrender for exchange of NCLC
Vested Units in the manner provided in this Article II, NCLH shall deliver or
cause to be delivered at the principal executive offices of the Transfer Agent
the number of NCLH Shares issuable upon such exchange, issued in the name of
such exchanging NCLC Unit Holder.

(c) NCLH and the Company may adopt reasonable procedures for the implementation
of the exchange provisions set forth in this Article II, including, without
limitation, procedures for the giving of notice of an election for exchange.
Further, the Company will coordinate with NCLH so that there will be sufficient
NCLH Shares to deliver in exchange of NCLC Vested Units on each Exchange Date.
This will be accomplished by, at the Company’s option, either (a) NCLH
contributing such NCLH Shares to the Company in exchange for a number of NCLC
Units equal to the number of NCLC Vested Units being exchanged therefor or
(b) having the Company direct NCLH to accept the relevant NCLC Vested Units
directly from the applicable NCLC Unit Holder and transfer the relevant NCLH
Shares directly to the applicable NCLC Unit Holder.

SECTION 2.3 BLACKOUT PERIODS AND OWNERSHIP RESTRICTIONS.

Notwithstanding anything to the contrary, an NCLC Unit Holder shall not be
entitled to exchange NCLC Vested Units, and NCLH and the Company shall have the
right to refuse to honor any request for exchange of NCLC Vested Units, (i) at
any time that upon such request, NCLH does not have an effective registration
statement under the Securities Act of 1933, as amended, with respect to the NCLH
Shares to be delivered to the exercising NCLC Unit Holder, which registration
statement (as supplemented by post-effective amendments, prospectus supplements,
free writing prospectus and/or, to the extent permitted, documents incorporated
therein by reference) contains all information, in the determination of NCLH,
which may be based on the advice of counsel (which may be inside counsel),
required to effect a registered sale of such NCLH Shares to NCLC and / or any
NCLC Unit Holder, as the case may be, (ii) at any time upon such request, if
NCLH or the Company shall determine, which may be based on the advice of counsel
(which may be inside counsel), that there may be material non-public information
that may affect the trading price per NCLH Share at such time or the sale of
NCLH Shares may be otherwise prohibited under the Insider Trading Policy
(iii) if such exchange would be prohibited under applicable law or regulation,
(iv) at any time as determined either (a) by the Board of Directors or
(b) jointly by the Chief Executive Officer and Chief Financial Officer or (v) at
any time that such an exchange would be prohibited by Section 2.2(a)(i) hereof.

 

4



--------------------------------------------------------------------------------

SECTION 2.4 SPLITS, DISTRIBUTIONS AND RECLASSIFICATIONS.

If there is: (1) any subdivision (by split, distribution, reclassification,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of the NCLC Units it shall be
accompanied by an identical subdivision or combination of the NCLH Shares; or
(2) any subdivision (by split, distribution, reclassification, recapitalization
or otherwise) or combination (by reverse split, reclassification,
recapitalization or otherwise) of the NCLH Shares it shall be accompanied by an
identical subdivision or combination of the NCLC Units; provided that in lieu of
either (1) or (2), the Exchange Rate may be appropriately adjusted by NCLH. In
the event of a reclassification or other similar transaction as a result of
which the NCLH Shares are converted into another security, then an NCLC Unit
Holder shall be entitled to receive upon exchange the amount of such security
that such NCLC Unit Holder would have received if such exchange had occurred
immediately prior to the effective date of such reclassification or other
similar transaction.

SECTION 2.5 NCLH SHARES TO BE ISSUED.

Nothing contained herein shall be construed to preclude NCLH from satisfying its
obligations in respect of the exchange of the NCLC Vested Units by delivery of
NCLH Shares which are held in the treasury of NCLH.

SECTION 2.6 TAXES.

The delivery of NCLH Shares upon exchange of NCLC Vested Units shall be made
without charge to the NCLC Unit Holder for any stamp or other similar tax in
respect of such issuance.

ARTICLE III

GENERAL PROVISIONS

SECTION 3.1 AMENDMENT.

(a) The provisions of this Agreement may be amended by the affirmative vote or
written consent of each of the Company and NCLH.

SECTION 3.2 ADDRESSES AND NOTICES.

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax, by electronic
mail (delivery receipt requested) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 3.2):

(a) If to NCLH, to:

Norwegian Cruise Line Holdings Ltd.

7665 Corporate Center Drive

Miami, Florida 33126

Attention: Daniel S. Farkas, Esq.

Electronic Mail: dfarkas@ncl.com

 

5



--------------------------------------------------------------------------------

with a copy to:

O’Melveny & Myers LLP

610 Newport Center Drive

17th Floor

Newport Beach, California 92660

Attention: Jeff Walbridge and Chris Del Rosso

Electronic Mail: jwalbridge@omm.com; cdelrosso@omm.com

(b) If to the Company:

NCL Corporation Ltd.

7665 Corporate Center Drive

Miami, Florida 33126

Attention: Daniel S. Farkas, Esq.

Electronic Mail: dfarkas@ncl.com

with a copy to:

O’Melveny & Myers LLP

610 Newport Center Drive

17th Floor

Newport Beach, California 92660

Attention: Jeff Walbridge and Chris Del Rosso

Electronic Mail: jwalbridge@omm.com; cdelrosso@omm.com

(c) If to any NCLC Unit Holder, to the address for such NCLC Unit Holder as set
forth on a Schedule maintained by the Company with respect to all of the NCLC
Unit Holders.

SECTION 3.3 FURTHER ACTION.

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

SECTION 3.4 BINDING EFFECT.

(a) This Agreement shall be binding upon and inure to the benefit of all of the
parties and, to the extent permitted by this Agreement, their successors,
executors, administrators, heirs, legal representatives and assigns.

(b) No NCLC Unit Holder shall transfer NCLC Units to any Person without the
prior written consent of NCLH, which consent shall be in the sole discretion of
NCLH, provided that the foregoing condition shall not apply to transfers of NCLC
Vested Units to the Company or NCLH.

 

6



--------------------------------------------------------------------------------

SECTION 3.5 SEVERABILITY.

If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

SECTION 3.6 INTERACTION.

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

SECTION 3.7 WAIVER.

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

SECTION 3.8 SUBMISSION TO JURISDICTION: WAIVER OF JURY TRIAL.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in Miami, Florida in accordance
with the then-existing Rules of Arbitration of the International Chamber of
Commerce. If the parties to the dispute fail to agree on the selection of an
arbitrator within thirty (30) days of the receipt of the request for
arbitration, the International Chamber of Commerce shall make the appointment.
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language. Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a) in the case of matters
relating to an Exchange, the Company may bring an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each NCLC Unit Holder (i) expressly consents to the application
of paragraph (c) of this Section 3.8 to any such action or proceeding,
(ii) agrees that proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and (iii) irrevocably appoints the Company
as such NCLC Unit Holder’s agents for service of process in connection with any
such action or proceeding and agrees that service of process upon such agent,
who shall promptly advise such NCLC Unit Holders of any such service of process,
shall be deemed in every respect effective service of process upon the NCLC Unit
Holders in any such action or proceeding.

 

7



--------------------------------------------------------------------------------

(c) (i) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
3.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 3.8
and such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 3.8 shall be construed to the maximum extent possible to comply with the
laws of the State of New York. If, nevertheless, it shall be determined by a
court of competent jurisdiction that any provision or wording of this
Section 3.8, including any rules of the International Chamber of Commerce, shall
be invalid or unenforceable under applicable law such invalidity shall not
invalidate all of this Section 3.8. In that case, this Section 3.8 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of applicable law, and, in the event such
term or provision cannot be so limited, this Section 3.8 shall be construed to
omit such invalid or unenforceable provision.

SECTION 3.9 COUNTERPARTS.

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Section 3.9.

SECTION 3.10 TAX TREATMENT.

To the extent this Agreement imposes obligations upon the Company, this
Agreement shall be treated as part of NCLC Partnership Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations. As required by the Code and the Treasury Regulations,
the parties shall report any Exchange consummated hereunder, as a taxable sale
to NCLH or the Company, as the case may be, of NCLC Vested Units by an NCLC Unit
Holder. No party shall take a contrary position on any income tax return,
amendment thereof or communication with a taxing authority unless otherwise
required by applicable law.

 

8



--------------------------------------------------------------------------------

SECTION 3.11 APPLICABLE LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF WHICH WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT
JURISDICTION).

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

NORWEGIAN CRUISE LINE HOLDINGS LTD. By:  

/s/ Daniel S. Farkas

Name:   Daniel S. Farkas Title:   Senior Vice President,
General Counsel and Secretary NCL CORPORATION LTD. By:  

/s/ Daniel S. Farkas

Name:   Daniel S. Farkas Title:   Senior Vice President,
General Counsel and Secretary

 

[Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTICE OF EXCHANGE

Norwegian Cruise Line Holdings Ltd.

[Address]

Attention:

Fax:

Electronic Mail:

NCL Corporation Ltd.

[Address]

Attention:

Fax:

Electronic Mail:

[Apollo]

[Address]

Attention:

Fax:

Electronic Mail:

[GHK]

[Address]

Attention:

Fax:

Electronic Mail:

Reference is hereby made to the Exchange Agreement, dated as of January 24, 2013
(the “Exchange Agreement”), among NCL Corporation Ltd, a company organized under
the laws of Bermuda, Norwegian Cruise Line Holdings Ltd., a company organized
under the laws of Bermuda and the NCLC Unit Holders that are party to the
Amended and Restated United States Tax Agreement for NCL Corporation Ltd., dated
as of January 24, 2013, from time to time party thereto, as amended from time to
time. Capitalized terms used but not defined herein shall have the meanings
given to them in the Exchange Agreement.

The undersigned NCLC Unit Holders desires to exchange the number of NCLC Vested
Units set forth below to be issued in its name as set forth below.

 

Legal Name of NCLC Unit Holder:                   
                                         
                                                            
Address:                                                                     
                                         
                                                            
Number of NCLC Vested Units to be exchanged:               
                                                                               

 

[Exchange Agreement]



--------------------------------------------------------------------------------

The undersigned (1) hereby represents that the NCLC Vested Units set forth above
are owned by the undersigned, (2) hereby exchanges such NCLC Vested Units for
NCLH Shares as set forth in the Exchange Agreement, and (3) hereby irrevocably
constitutes and appoints any officer of the Company or NCLH as its attorney,
with full power of substitution, to exchange said NCLC Vested Units on the books
of the Company for NCLH Shares on the books of NCLH, with full power of
substitution in the premises.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

Name:  

 

Dated:  

 